Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-15-00301-CR

                                           IN RE Israel LARA Jr.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 3, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On May 13, 2015, relator Israel Lara Jr. filed a petition for writ of mandamus seeking an

order from this court directing the district clerk to transmit his motion for judgment nunc pro tunc

to the convicting court. However, this court does not have jurisdiction to grant the requested relief.

By statute, this court has the authority to issue a writ of mandamus against “a judge of a district or

county court in the court of appeals district” and other writs as necessary to enforce our appellate

jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). We conclude the writ

requested is not necessary to enforce our jurisdiction. Accordingly, relator’s petition for writ of

mandamus is dismissed for lack of jurisdiction.

                                                        PER CURIAM
DO NOT PUBLISH


1
 This proceeding arises out of Cause No. 11-1327-CR, styled The State of Texas v. Israel Lara, pending in the 25th
Judicial District Court, Guadalupe County, Texas, the Honorable Dwight E. Peschel presiding.